DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 01/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,248,477.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Application Claim 1
Patent Claim 4
An airfoil for a gas turbine engine

A first portion joined to a second portion along an interface such that at least the first portion establishes an airfoil section and the second portion establishes a root section mountable to a rotatable hub, the first and second portions being separate and distinct components prior to being joined

The airfoil section includes an airfoil body extending between leading and trailing edges in a chordwise direction, extending between pressure and suction sides separated in a thickness direction, and extending from the root section in a spanwise direction to a tip portion







A recessed region extends inwardly from at least one of the pressure and suction sides

The airfoil body includes at least one rib bounding a respective pocket within a perimeter of the recessed region, and the recessed region and the at least one rib are dimensioned to extend across the interface


A cover skin coupled to the airfoil body along the at least one rib to enclose the recessed region.
An airfoil for a gas turbine engine

A first portion joined to a second portion along an interface such that at least the first portion establishes an airfoil section and the second portion establishes a root section mountable to a rotatable hub



The airfoil section includes an airfoil body extending between leading and trailing edges in a chordwise direction, extending between pressure and suction sides separated in a thickness direction, and extending from the root section in a spanwise direction to a tip portion

The tip portion defines a stagger angle relative to the root section, and the stagger angle is greater than or equal to 5 degrees, absolute, prior to joining the first portion to the second portion along the interface

A recessed region extends inwardly from at least one of the pressure and suction sides

The airfoil body includes a plurality of ribs bounding respective pockets within a perimeter of the recessed region, and the plurality of ribs are spaced apart from each other and from the perimeter of the recessed region

A cover skin coupled to the airfoil body along the perimeter of the recessed region and along the plurality of ribs to enclose the recessed region

The recessed region is dimensioned to extend across the interface

The least one of the plurality of ribs is dimensioned to extend across the interface


Thus, it is apparent, for the broadening aspect, that patent claim 4 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 4, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 4 with respect to the broadening aspect.
With respect to the additional limitation recited in application claim 1, the limitation of the first and second portions being separate and distinct components prior to being joined refers to a time period before the claimed invention.  The claimed invention is for an apparatus, namely an airfoil comprising first and second portions that are joined; whether the first and second portions were separate and distinct components prior to being joined is immaterial to the currently claimed apparatus.  Therefore, application claim 1 is obvious over patent claim 4.
For dependent claims 3-5, the recited limitations are contained in patent claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veins (US Patent No: 8,585,368).
Regarding Claim 1: Veins discloses an  airfoil (Figure 1, No. 10) for a gas turbine engine, the airfoil comprising a first portion (Figure 1, see below) joined to a second portion (see below) along an interface (see below) such that at least the first portion establishes an airfoil section and the second portion establishes a root section mountable to a rotatable hub, the first and second portions being separate and distinct components prior to being joined (the claimed invention is for an apparatus, namely an airfoil comprising first and second portions that are joined; whether the first and second portions were separate and distinct components prior to being joined is immaterial to the claimed apparatus), and wherein the airfoil section includes an airfoil body (14) extending between leading (22) and trailing (24) edges in a chordwise direction, extending between pressure (Figure 2, No. 26) and suction (28) sides separated in a thickness direction (Figure 2), and extending from the root section in a spanwise direction to a tip portion (18); a recessed region (34) extends inwardly from the side; the airfoil body includes at least one rib (40) bounding a respective pocket within a perimeter of the recessed region, and the recessed region and the at least one rib are dimensioned to extend across the interface (see below); and a cover skin (16) coupled to the airfoil body along the at least one rib to enclose the recessed region (Figure 2).
[AltContent: textbox (Interface)][AltContent: textbox (Second Portion)][AltContent: textbox (First Portion)][AltContent: connector]
    PNG
    media_image1.png
    682
    424
    media_image1.png
    Greyscale

Regarding Claim 3: Veins discloses the airfoil as recited in Claim 1, wherein the cover skin is coupled to the airfoil body along the perimeter of the recessed region (Figures 1-2).
Regarding Claim 4: Veins discloses the airfoil as recited in Claim 3, wherein the at least one rib is a plurality of ribs bounding the respective pockets within the perimeter of the recessed region (Figures 1-2).
Regarding Claim 6: Veins discloses the airfoil as recited in Claim 1, wherein the first portion and the second portion are metallic (Column 1, Lines 13-15; Column 2, Lines 4-6).
Regarding Claim 10: Veins discloses the airfoil as recited in Claim 1, wherein the airfoil is a fan blade (Column 2, Lines 55-56).
Regarding Claim 12: Veins discloses a gas turbine engine (Column 1, Line 13) comprising a fan section including a fan, a compressor section, a turbine section that drives the compressor section and the fan (all inherent characteristics of gas turbine engines); and a plurality of airfoils (10), wherein each of the plurality of airfoils includes a first portion (Figure 1, see above) joined to a second portion (see above) along an interface (see above) such that at least the first portion establishes an airfoil section including an airfoil body (14) and the second portion establishes a root section, the first and second portions being separate and distinct components prior to being joined (the claimed invention is for an apparatus, namely an airfoil comprising first and second portions that are joined; whether the first and second portions were separate and distinct components prior to being joined is immaterial to the claimed apparatus), and the airfoil body includes a recessed region (34) and at least one rib (40) bounding a respective pocket within a perimeter of the recessed region, and the recessed region and the at least one rib are dimensioned to extend across the interface (see above); and a cover skin (16) coupled to the airfoil body along the at least one rib to enclose the recessed region along the pressure side of the airfoil section (Figure 2).
Regarding Claim 13: Veins discloses the gas turbine engine as recited in Claim 12, wherein the fan includes a rotatable hub, and the root section of each of the plurality of airfoils is mounted to the hub (Column 2, Lines 59-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veins in view of Ferte (US Patent No: 7,334,332).
Regarding Claim 2: Veins discloses the airfoil as recited in Claim 1; however, Veins fails to disclose the first portion being linear friction welded to the second portion along the interface.
Ferte teaches an airfoil (Figure 1, No. 1) for a gas turbine engine, the airfoil comprising first (Figure 3, No. 28) and second (34) portions establishing airfoil and root sections, respectively, wherein the first and second portions are linear friction welded together (Column 2, Lines 18-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first and second portions of the airfoil of Veins welded at the interface, as taught by Ferte, for the purpose of allowing the portions of the airfoil to keep their metallurgical characteristics and ensuring the mechanical properties of the portions are in compliance with the specifications of the finished external airfoil (Column 5, Lines 21-26).
Regarding Claim 15: Veins discloses a method of forming an airfoil (10) for a gas turbine engine, the method comprising forming a first portion (see above) to establish an airfoil section including an airfoil body (14), the airfoil body extending along a spanwise axis to a tip portion (18); forming a second portion (see above) to establish a root section; forming a recessed region (34) along a sidewall of the airfoil body; forming at least one rib (40) in the airfoil body, the at least one rib bounding a respective pocket within a perimeter of the recessed region (Figures 1-2); wherein the recessed region and the at least one rib are dimensioned to extend across the interface (Figure 1, see above); and coupling a cover skin (16) to the airfoil body to enclose the recessed region (Figures 1-2).  Veins, however, fails to disclose the method comprising joining the first portion to the second portion along an interface, the first and second portions being separate and distinct components prior to being joined.
Ferte teaches an airfoil (Figure 1, No. 1) for a gas turbine engine, the airfoil comprising first (Figures 3a-d, No. 28) and second (34) portions establishing airfoil and root sections, respectively, wherein the first and second portions are joined along an interface (40, 42), the first and second portions being separate and distinct components prior to being joined (Figures 3a-b).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Veins with the step of joining the first portion to the second portion along an interface, the first and second portions being separate and distinct components prior to being joined, as taught by Ferte, for the purpose of allowing the portions of the airfoil to be manufactured separately and welded together, thus keeping their metallurgical characteristics and ensuring the mechanical properties of the portions are in compliance with the specifications of the finished external airfoil (Column 5, Lines 18-26).
Regarding Claim 20: Veins, as modified by Ferte, discloses the method as recited in Claim 15, wherein the airfoil is a fan blade (Veins: Column 2, Lines 55-56).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veins in view of Turner (US Patent No: 4,329,175).
Regarding Claim 7: Veins discloses the airfoil as recited in Claim 6; however, Veins fails to disclose the first portion having a first microstructure and the second portion having a second microstructure that differs from the first microstructure.
Turner teaches an airfoil (Figure 1, No. 10) for a gas turbine engine, wherein the airfoil comprises a first portion (11) having a first microstructure (Column 3, Lines 22- 32) and second portion (12) having a second, different microstructure (Column 3, Lines 33-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first and second portions of the airfoil of Veins with differing first and second microstructures, as taught by Turner, for the purpose of providing the first portion with good resistance to creep and creep rupture, good resistance to fatigue induced by thermal gradients, and a moderately high tensile strength (Column 3, Lines 25-28) and providing the second portion with a high tensile strength and good resistance to mechanical fatigue (Column 3, Lines 34-35).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veins in view of Rowlands (US Patent No: 6,071,077).
Regarding Claim 8: Veins discloses the airfoil as recited in Claim 1; however, Veins fails to disclose the tip portion defining a stagger angle relative to the root section, and the stagger angle is greater than or equal to 5 degrees, absolute, prior to joining the first portion to the second portion along the interface.
Rowlands teaches an airfoil (Figure 5a) for a gas turbine engine, the airfoil comprising a tip portion (14) having a stagger angle relative to a root section, the stagger angle being greater than 5 degrees (Column 5, Lines 60-62), absolute.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the tip portion of the airfoil of Veins with a stagger angle, as taught by Rowlands, prior to welding the first portion to the second portion along the interface (a method step in an apparatus claim – as long as the resulting structure of the prior art is the same as the claimed structure, the order of steps in making the structure does not matter), for the purpose of reducing the airspeed of the air stream in the tip region close to a casing wall, thus improving the overall efficiency of the airfoil (Column 5, Lines 62-67; Column 6, Lines 1 and 8-10).
Regarding Claim 9: Veins, as modified by Rowlands, discloses the airfoil as recited in Claim 8, wherein the stagger angle is greater than or equal to 15 degrees, absolute, prior to joining the first portion to the second portion along the interface (Rowlands: Column 5, Lines 60-62; the prior limitation is another method step in an apparatus claim).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veins in view of Turner and Gallagher (US Patent No: 9,869,191).
Regarding Claim 11: Veins discloses the airfoil as recited in Claim 10, wherein the airfoil comprises titanium (Column 5, Lines 20-24); however, Veins fails to disclose the first portion and the second portion being formed from wrought metal comprising titanium such that the first portion has a first microstructure and such that the second portion has a second microstructure that differs from the first microstructure; and the tip portion defining a stagger angle relative to the root section, and the stagger angle is greater than or equal to 10 degrees, absolute, and is less than or equal to 30 degrees, absolute, prior to linear friction welding the first portion to the second portion along the interface.
Turner teaches an airfoil (Figure 1, No. 10) for a gas turbine engine, wherein the airfoil comprises a first portion (11) with a first microstructure formed from wrought metal (Column 3, Lines 22-32) and a second portion (12) with a second, different microstructure (Column 3, Lines 33-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first and second portions of the titanium airfoil of Veins with first and second microstructures from wrought metal, as taught by Turner, for the purpose of providing the first portion with good resistance to creep and creep rupture, good resistance to fatigue induced by thermal gradients, and a moderately high tensile strength (Column 3, Lines 25-28) and providing the second portion with a high tensile strength and good resistance to mechanical fatigue (Column 3, Lines 34-35).
Gallagher teaches an airfoil (Figures 2-5, No. 70) comprising a tip having stagger angle (90) relative to a root, wherein the stagger angle is between 10-30 degrees, absolute (Column 6, Table 1 – at 100% span (the tip), the stagger angle is 15.3°).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil of Veins with a stagger angle, as taught by Gallagher, for the purpose of providing the desired turning or diffusion of airflow toward the axial direction (Column 1, Lines 43-45).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veins and Ferte as applied to claim 15 above, and further in view of Klemm (US Publication No: 2012/0269642).
Regarding Claim 16: Veins, as modified by Ferte, discloses the method as recited in Claim 15; however, Veins fails to disclose the step of joining the first portion to the second portion including fusion welding the first and second portions to each other along the interface.
Klemm teaches a method of forming an airfoil for a gas turbine engine, the method comprising welding a first portion (2) with a first microstructure to a second portion (4) with a second, different microstructure via fusion welding (Paragraphs [0027] and [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the step of Veins, as modified by Ferte, of welding the first portion to the second portion including fusion welding the first and second portions, as taught by Klemm, for the purpose of firmly positioning the first and second portions in the gas turbine engine even at high temperatures and high mechanical stress while not causing any crack initiation (Paragraph [0007], Lines 1-6; Paragraph [0016], Lines 1-4).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veins, Ferte, and Klemm as applied to claim 16 above, and further in view of Schultz (US Patent No: 2,767,460), Rowlands, and Turner.
Regarding Claim 17: Veins, as modified by Ferte and Klemm, discloses the method as recited in Claim 16; however, Veins fails to disclose the method further comprising twisting the airfoil body along the spanwise axis such that the tip portion defines a stagger angle relative to the root section that is greater than or equal to 5 degrees, absolute, prior to the joining step; wherein the step of forming the first portion includes establishing a first microstructure from wrought metal; and wherein the step of forming the second portion includes establishing a second microstructure from wrought metal that differs from the first microstructure.
Schultz teaches an airfoil (Figures 1-2) for a gas turbine engine, the airfoil comprising first (20) and second (21) portions joined together (Figure 2) and establishing airfoil and root portions, respectively, wherein prior to joining the first and second portions together, the airfoil section is twisted along a spanwise axis such that a tip defines a stagger angle relative to the root section (Column 3, Lines 27-33).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil section of Veins, as modified by Ferte and Klemm, twisted prior to joining the airfoil and root sections, as taught by Schultz, for the purpose of providing the airfoil with the desired airflow characteristics (Column 2, Lines 42-46).
Rowlands teaches an airfoil (Figure 5a) for a gas turbine engine, the airfoil comprising a tip portion (14) having a stagger angle relative to a root section, the stagger angle being greater than 5 degrees (Column 5, Lines 60-62), absolute.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the stagger angle of the airfoil of Veins, as modified by Ferte, Klemm, and Schultz, greater than or equal to 5 degrees, as taught by Rowlands, for the purpose of reducing the airspeed of the air stream in the tip region close to a casing wall, thus improving the overall efficiency of the airfoil (Column 5, Lines 62-67; Column 6, Lines 1 and 8-10).
Turner teaches an airfoil (Figure 1, No. 10) for a gas turbine engine, wherein the airfoil comprises a first portion (11) having a first microstructure from wrought metal (Column 3, Lines 22-32) and second portion (12) having a second, different microstructure (Column 3, Lines 33-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first and second portions of the airfoil of Veins, as modified by Ferte, Klemm, Schultz, and Rowlands, with differing first and second microstructures, as taught by Turner, for the purpose of providing the first portion with good resistance to creep and creep rupture, good resistance to fatigue induced by thermal gradients, and a moderately high tensile strength (Column 3, Lines 25-28) and providing the second portion with a high tensile strength and good resistance to mechanical fatigue (Column 3, Lines 34-35).
Allowable Subject Matter
Claims 5, 14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the non-statutory double patenting rejections (Claim 5).  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an airfoil comprising a plurality of ribs bounding respective pockets within the perimeter of the recessed region, the plurality of ribs being spaced apart from both each other and from the perimeter of the recessed region and being dimensioned.  Veins discloses an airfoil with a plurality of ribs bounding respective pockets in a recessed region; however, the ribs are not spaced apart from each other or the perimeter of the recessed region.  Goldfinch (US Patent No: 8,182,233) and Hui (US Publication No: 2016/0252104) both disclose airfoils comprising a plurality of ribs/segments within a perimeter of a recessed region, the ribs/segments being spaced apart from each other and from the perimeter of the recessed region (Goldfinch: Figures 1-2; Hui: Figures 1-2); however, neither Goldfinch nor Hui disclose the plurality of rib/segments bounding respective pockets within a recessed region in the airfoils.  The prior art fails to disclose the airfoil of Claims 5 and 14 and the method of Claims 18-19; therefore, Claims 5, 14, and 18-19 comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745